--------------------------------------------------------------------------------

Exhibit 10.1
 
AIR METHODS CORPORATION
PERFORMANCE PAY PLAN


PERFORMANCE-BASED SHARE UNIT AWARD AGREEMENT


This Performance-Based Share Unit Award Agreement (the “Award Agreement”) is
made as of this [____] day of [___________], 20[__] (the “Grant Date”), between
Air Methods Corporation, a Delaware corporation (the “Company”), and
[________________________] (the “Participant”).
 
WHEREAS, the Company’s Board of Directors (the “Board”) has adopted, and the
stockholders have approved, the Performance Pay Plan (the “Plan”) in order to
advance the interests of the Company through the initiative, resourcefulness,
teamwork, motivation and efficiency of certain members of the Company’s senior
management team;
 
WHEREAS, the Committee has determined that the Participant is a person eligible
to receive an incentive award under the Plan and has determined that it would be
in the best interest of the Company to grant the incentive award provided for
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:
 
1.            Definitions. Capitalized terms used herein shall have the same
meanings ascribed to them in the Plan. Whenever the following terms are used in
this Award Agreement, they shall have the meanings set forth below.
 
1.1           “Corporate Transaction” means:
 
(a)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
or more of the then-outstanding voting securities of the Company entitled to
vote generally in the election of directors;
 
(b)           In the event the Board is a classified board, a majority of the
individuals who serve in the same class of directors that constitute the Board
as of the Grant Date (the “Incumbent Board”) cease for any reason to constitute
at least a majority of that class of directors, or in the event the Board is not
a classified board, members of the Incumbent Board cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Grant Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board
(including for these purposes, the new members whose election or nomination was
so approved, without counting the member and her predecessor twice) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
 

 

 

 

 
(c)           Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets directly or through one or more subsidiaries (a “Parent”)), and
(B) at least a majority of the members of the board of directors or trustees of
the entity resulting from such Business Combination or a Parent were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or
 
(d)           Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
 
1.2           “Peer Group” means the companies listed on Appendix A; provided
that a company (other than the Company) shall be removed from the Peer Group for
a Performance Period if during such period, (i) the common stock of such company
ceases to be publicly traded on an established securities market, (ii) such
company ceases to maintain publicly available statements of operations prepared
in accordance with United States generally accepted accounting principles,
consistently applied, (iii) such company is not the surviving entity in any
merger, consolidation, or other reorganization (or survives only as a subsidiary
of an entity other than a previously wholly owned subsidiary of such company),
(iv) such company sells, leases, or exchanges all or substantially all of its
assets to any other person or entity (other than a previously wholly owned
subsidiary of such company), or (v) such company is dissolved and liquidated.
 
1.3           “Performance Period” means the period commencing July 1, 2014 and
ending on June 30, 2017.
 
1.4           “Permanent Disability” shall mean the Participant’s inability, due
to illness, accident, injury, physical or mental incapacity or other disability,
to carry out effectively the duties and obligations to the Company performed by
such person immediately prior to such disability for a period of at least six
(6) months, as determined in the good faith judgment of the Committee.
 
1.5           “Retirement” shall mean a Participant’s retirement from the
Company (A) on or after attaining age 55 and completing at least ten (10) years
of service; or (B) on or after attaining age 65.
 

2

 

 

 
1.6           “Severance Date” shall mean the last day that Participant is
employed by or provides services to the Company.
 
1.7           “TSR” means a company’s total shareholder return, calculated based
on the stock price appreciation during a specified measurement period plus the
value of dividends paid on such stock during the measurement period (which shall
be deemed to have been reinvested in the underlying company’s stock on the
ex-dividend date); provided that the Committee may make appropriate adjustments
to reflect any changes in the capital stock of any Peer Group company (e.g.
stock splits, subdivision or consolidation of shares) that occurs during the
Performance Period.
 
1.8           “TSR Percentile” means the percentile rank of the Company’s TSR
during the Performance Period relative to the TSR of other companies in the Peer
Group during the Performance Period as determined by the Committee; provided
that for purposes of measuring the TSR Percentile, the beginning and ending TSR
values shall be calculated based on the average of the closing prices of the
applicable company’s stock for the 20 trading days prior to and including the
beginning or ending date, as applicable, of the Performance Period.
 
2.             Performance Share Units.
 
2.1          The Company hereby grants to the Participant [________] Performance
Share Units, subject to such conditions as are provided for in the Plan and this
Award Agreement. Each “Performance Share Unit” is a phantom stock right that
entitles the Grantee to receive one share of the Company’s common stock, $0.06
par value per share (the “Common Stock”) for each Earned Performance Share Unit.
 
2.2          Subject to Section 4 below, upon expiration of the Performance
Period, a number of Performance Share Units shall vest equal to the product of
the aggregate number of Performance Share Units set forth in Section 2.1
multiplied by the percentage corresponding to the Company’s TSR Percentile
during the Performance Period in accordance with the following table (such
Performance Share Units, the “Earned Performance Share Units”):
 
Company’s TSR Percentile
 
% of Performance Share Units
Below the 25th Percentile:
 
0%
25th TSR Percentile:
 
33 1/3%
50th TSR Percentile:
 
66 2/3%
75th TSR Percentile and Above:
 
100%

 
If the Company’s TSR Percentile during the Performance Period is between two of
the TSR Percentiles in the above table, the corresponding percentage of
Performance Share Units shall be calculated using linear interpolation (e.g.,
65th TSR Percentile would result in a percentage of Performance Share Units of
86 2/3%). Except as set forth in Section 4 below, any Performance Share Units
that do not become Earned Performance Share Units shall be forfeited and
cancelled upon expiration of the Performance Period. The Committee will certify
in writing and provide Participant with written notice of the number of Earned
Performance Share Units promptly following the end of the Performance Period.
 

3

 

 

 
2.3           Notwithstanding the foregoing and subject to Section 4 below, the
Performance Share Units shall vest only if the Participant’s services with the
Company, whether as an employee or consultant, is not interrupted or terminated
(“Continuous Service”) from the Grant Date through the last day of the
Performance Period. The Participant’s Continuous Service shall not be deemed to
have terminated merely because of a change in the capacity in which the
Participant renders service to the Company. The Committee, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence, including sick leave, military
leave or any other personal leave. Upon the termination of the Participant’s
Continuous Service prior to the end of the Performance Period, other than as
provided in Section 4 below, all Performance Share Units shall be forfeited and
cancelled, and neither the Participant nor his or her heirs, executors,
administrators or successors shall have any right or interest in the Performance
Share Units.
 
2.4           Participant acknowledges receipt of a copy of the Plan, and agrees
that this Award Agreement shall be subject to all of the terms and conditions
set forth in the Plan, including future amendments thereto, if any, pursuant to
the terms thereof, which Plan is incorporated herein by reference as a part of
this Award Agreement.
 
3.            No Rights of a Stockholder. The Participant shall have no voting,
rights to receive dividends or other rights as a stockholder of the Company with
respect to this award until such time, if any, that the Earned Performance
Shared Units vest and shares of Common Stock are issued pursuant to Section 5.
The Participant’s right to receive Common Stock earned under this Agreement
shall be no greater than the right of any unsecured general creditor of the
Company.
 
4.            Accelerated Vesting of Performance Share Units.
 
4.1           Notwithstanding Section 2.3 above, if a Corporate Transaction is
consummated prior to the last day of the Performance Period, then at the date of
consummation of the Corporate Transaction, Participant shall vest in a number of
Earned Performance Share Units calculated in the manner set forth in Section 2.2
above except that (i) the Company’s TSR shall be calculated based on the price
per share of Common Stock paid to the Company’s holders of Common Stock in the
Corporate Transaction and (ii) for purposes of calculating the TSR Percentile,
the Performance Period shall be deemed to have ended on the date of consummation
of the Corporate Transaction.
 
4.2           Notwithstanding Section 2.3 above, if Participant’s employment
with or provision of services to the Company is terminated prior to the last day
of the Performance Period as a result of Participant’s death or Permanent
Disability, then at the Severance Date, Participant shall vest in a number of
Earned Performance Share Units calculated in the manner set forth in Section 2.2
above except that (i) the number of Performance Share Units will be pro-rated
based on the number of days that Participant was employed or provided services
to the Company between the Grant Date and the Severance Date as a percentage of
the number of days in the Performance Period, and (ii) for purposes of
calculating the TSR Percentile, the Performance Period shall be deemed to have
ended on the Severance Date.
 

4

 

 

 
4.3           Notwithstanding Section 2.3 above, if Participant’s employment
with or provision of services to the Company is terminated prior to the last day
of the Performance Period as a result of Participant’s Retirement, then the
Performance Share Units shall not be forfeited and Participant shall continue to
hold the Performance Share Units through the end of the Performance Period. At
the expiration of the Performance Period, Participant shall vest in a number of
Earned Performance Share Units calculated in the manner set forth in Section 2.2
above except that the number of Earned Performance Share Units will be pro-rated
based on the number of days that Participant was employed or provided services
to the Company between the Grant Date and the Severance Date as a percentage of
the number of days in the Performance Period.
 
5.            Delivery of Shares. As soon as reasonably practicable after
Performance Share Units become Earned Performance Share Units, a stock
certificate (which may be in electronic form) for such number of shares of
Common Stock equal to the number of Earned Performance Share Units in the name
of the Participant shall be delivered to the Participant (or, in the case of
Participant’s death or Permanent Disability, to the Participant’s estate or
guardian), subject to the Company’s collection of applicable withholding taxes
in accordance with Section 9 below. All shares of Common Stock issuable to the
Participant shall be issued under the Second Amended and Restated Air Methods
2006 Equity Compensation Plan or such other stockholder-approved compensation
plan that may be adopted by the Company (the “Equity Plan”), and the Company
shall at all times ensure that there are sufficient shares reserved for issuance
under the Equity Plan to satisfy its obligations hereunder.
 
6.            No Right to Continued Employment. Nothing in this Award Agreement
or the Plan shall confer upon the Participant the right to maintain his or her
relationship with the Company, whether as an employee or consultant, nor shall
it interfere in any way with any right of the Company to terminate its
relationship with the Participant at any time for any reason whatsoever, with or
without cause.
 
7.             Prohibited Activities.
 
7.1           During the term of the Participant’s employment and for a period
of six months after termination of employment (the “Restricted Period”), the
Participant will not:
 
 (a)           be employed, including as an employee, consultant or otherwise,
by any person or entity that is engaged in the business of air medical emergency
transport services and systems;
 
 (b)           directly or indirectly hire or solicit an employee who is or, at
any time during the three months prior to the Participant’s termination of
employment, was an employee of the Company or any of its subsidiaries; or
 
 (c)           usurp any corporate opportunity of the Company or its
subsidiaries or otherwise interfere with the relationship between the Company or
its subsidiaries and any person or entity with whom the Company or its
subsidiaries is conducting, proposes to conduct or has during the six months
prior to the Participant’s termination of employment conducted any business
activities.
 

5

 

 

 
7.2           The Participant and the Company acknowledge that it would be
extremely difficult and impracticable, if not impossible, to ascertain with any
degree of certainty the amount of damages which would be suffered by the Company
in the event the Participant breaches any of the provisions contained in Section
7.1 (each, a “Prohibited Activity”). The Participant and the Company hereby
agree that the reasonable estimate of said damages shall be an amount equal to
the amount recognized by the Participant as income (net of taxes withheld) with
respect to any Performance Share Units that vested within six months prior to
the date of termination of the Participant’s employment (the “Clawback Amount”).
The right to receive the Clawback Amount shall be the Company’s sole remedy in
the event of the occurrence of a Prohibited Activity. The Clawback Amount shall
be paid by the Participant within 15 days after occurrence of the Prohibited
Activity and may be payable in cash or an equivalent amount of Common Stock, at
the option of the Participant.
 
7.3           In the event the Participant is subject to any other
non-competition provisions, which are set forth in an agreement between the
Participant and the Company, including without limitation, an employment
agreement and/or a non-competition agreement, the terms of such non-competition
provision shall govern and control.
 
8.            Adjustments Upon Recapitalization. In the event of any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, grant of
warrants or rights offering to purchase Common Stock at a price materially below
fair market value or other similar corporate event affecting the Common Stock,
the Committee shall adjust the award issued hereunder in order to preserve the
benefits or potential benefits intended to be made available under this Award
Agreement. All adjustments shall be made in the sole and exclusive discretion of
the Committee, whose determination shall be final, binding and conclusive.
Notice of any adjustment shall be given to the Participant.
 
9.            Withholding of Taxes. In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of the Participant, are withheld or collected from the
Participant. In accordance with the terms of the Plan and/or the Equity Plan,
and such rules as may be adopted by the Committee under the Plan and/or the
Equity Plan, the Participant may elect to satisfy the Participant’s federal and
state tax withholding obligations arising from the settlement of any Earned
Performance Share Units, by (i) delivering cash, check (bank check, certified
check or personal check) or money order payable to the Company equal to the
minimum amount of such taxes, (ii) having the Company withhold a portion of the
Common Stock otherwise to be delivered having a Fair Market Value equal to the
minimum amount of such taxes, (iii) delivering to the Company shares of Common
Stock already owned by Participant having a Fair Market Value equal to the
minimum amount of such taxes, or (iv) allowing the Company to deduct from any
amount otherwise payable in cash to the Participant an amount equal to the
minimum amount of such taxes.
 

6

 

 

 
10.          Tax Considerations. The Company has advised Participant to seek
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Participant’s receipt of the Performance Share
Units pursuant to this Award Agreement. Participant understands that the Company
will report to appropriate taxing authorities the payment to Participant of
compensation income upon the vesting of the Performance Share Units. Participant
understands that he or she is solely responsible for the payment of all federal
and state taxes resulting from this grant of Performance Share Units.
 
11.          Modification of Award Agreement. Except as set forth in the Plan
and in this Award Agreement, this Award Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.
 
12.          Severability. Should any provision of this Award Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force and effect in accordance with
their terms.
 
13.     Governing Law. This Award Agreement and all rights arising hereunder
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Colorado.
 
14.          Successors in Interest. This Award Agreement shall inure to the
benefit of and be binding upon any successor to the Company and upon the
Participant’s heirs, executors, administrators and successors. No right or
interest of the Participant pursuant to this Award Agreement shall be assignable
or transferable in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner, and no
right or interest of the Participant pursuant to this Award Agreement shall be
liable for, or subject to, any obligation or liability of the Participant. Any
assignment, pledge, encumbrance, charge, transfer, or other act in violation of
this Section 14 shall be void.
 
15.          Conflicts and Interpretation. In the event of any ambiguity in this
Award Agreement, or any matters as to which this Award Agreement is silent, the
Plan shall govern including, without limitation, the provisions thereof pursuant
to which the Committee has the power, among others, to (i) interpret the Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Plan and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.
 
16.          Compliance with Code Section 409A. The Performance Share Units
granted under this Award Agreement are intended to fit within the “short-term
deferral” exemption from section 409A of the Code, and this Award Agreement
shall be interpreted and administered in accordance with such intent.
 

7

 

 

 

  AIR METHODS CORPORATION            
 
By:
      Name:     Title:                PARTICIPANT               Name:

 

 

 

 

 
Appendix A


Peer Group


Air Methods Corporation
AmSurg Corp.
Atlas Air Worldwide Holdings, Inc.
Bio-Reference Laboratories, Inc.
Bristow Group Inc.
Hanger, Inc.
HealthSouth Corporation
Healthways, Inc.
HEICO Corporation
LHC Group, Inc.
LifePoint Hospitals, Inc.
Mednax Inc.
Air Transport Services Group, Inc.
Phi, Inc.
Select Medical Holdings Corporation
Team Health Holdings, Inc.
Viad Corp
Acadia Healthcare Company, Inc.
The Ensign Group, Inc.
ExamWorks Group, Inc.
IPC The Hospitalist Company, Inc.
AAR Corp.
Envision Healthcare Holdings, Inc.
CHC Group Ltd.
Era Group Inc.
 

 

 